Filed 10/1/18
                         CERTIFIED FOR PARTIAL PUBLICATION*




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                               THIRD APPELLATE DISTRICT
                                         (Sacramento)
                                              ----




THE PEOPLE,                                                          C082480

                  Plaintiff and Respondent,                 (Super. Ct. No. 14F02533)

        v.

EZEKIEL ISAIAH DELGADO,

                  Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of Sacramento County, Robert
M. Twiss, Judge. Reversed with directions.

      Joseph C. Shipp, under appointment by the Court of Appeal, for Defendant and
Appellant.

       Xavier Becerra, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Eric L. Christoffersen, Ivan P.
Marrs, Deputy Attorney General, for Plaintiff and Respondent.



* Pursuant to California Rules of Court, rules 8.1105 and 8.1110, this opinion is certified
for publication with the exception of parts II-VI.

                                               1
       A jury found defendant Ezekiel Isaiah Delgado guilty of two counts of first degree
murder and one count of discharging a firearm at an occupied vehicle, found true a
multiple-murder special circumstance and found that Delgado personally used a firearm,
causing death. (Pen. Code, §§ 187, subd. (a), 190.2, subd. (a)(3), 246, 12022.53, subd.
(a).) The trial court sentenced him to prison for a total unstayed term of 100 years to life.
He timely filed this appeal.
       On appeal, defendant first claimed (1) his inculpatory statements to the police
should have been excluded on various grounds, (2) no substantial evidence supported the
murder charge, (3) the trial court misinstructed on felony murder, (4) the trial court
misinstructed on voluntary intoxication, (5) limits on the voluntary intoxication defense
violate due process, and (6) he was entitled to a juvenile transfer hearing because of the
passage of Proposition 57. The Attorney General concedes the last point. We asked for
supplemental briefing on several additional issues.
       We agree with the parties that we must remand for a juvenile transfer hearing and
agree with defendant that--while on remand--the trial court should have the opportunity
to consider exercising its newly acquired discretion regarding firearm enhancements, as
we describe post. In the published portion of this opinion, part I, we conclude the trial
court erred in admitting some of defendant’s inculpatory admissions, but find the error
harmless beyond a reasonable doubt. We disagree with defendant’s remaining
contentions of error, as we explain in the unpublished portions of our opinion.
                                     BACKGROUND
       Near midnight on April 9-10, 2014, defendant, then aged 16, went with Taylor
Cober and Elose Brown, purportedly to buy a small amount of marijuana. The seller
(DeShawne Cannon) and his female companion (Gina Elarms) were sitting in a sedan.
Brown had $40 and defendant gave Brown his wallet with $25 in it; the total was less
than the agreed-upon amount of $70. Defendant told a detective he thought Cannon was
reaching for a gun, so he shot him. He then shot Elarms because she could identify him,

                                              2
then shot Cannon again. He emptied his 10-shot pistol from behind, striking Cannon five
times and Elarms at least three times. His admissions and reenactment were video
recorded and shown to the jury. Defendant and Brown each claimed to have taken
Elarms’s purse, splitting the money contained therein.
       Brown and Cober were given immunity and testified they thought the plan was to
buy marijuana. Brown heard the shooting but claimed not to have seen it. Later,
defendant told Brown he thought Cannon was preparing to shoot and defendant shot him
to protect Brown. Cober testified defendant admitted shooting someone. In confusing
passages, Cober testified there may have been mention of doing a “lick” (robbery) earlier,
but he had thought it was said in jest.
       There was corroborative but inconclusive testimony from two witnesses about the
perceived ethnicity and clothing of people they saw leaving after the shootings. A review
of defendant’s telephone revealed searches for stories about the incident and inquiries
about Amtrak and Greyhound schedules.
       The defense theory was that defendant falsely confessed to protect his friends and
earn street credibility. No robbery had been planned. At worst defendant acted rashly,
not with deliberation, after he thought Cannon was going to pull a weapon. This would
be voluntary manslaughter, via an imperfect self-defense theory.
       The prosecutor argued for premeditated murder because defendant had time to
reflect, fired at least five times at Cannon, shot Elarms at least three times, then shot
Cannon again. Felony murder also could apply because from the evidence it was rational
to infer a plan to rob the seller.
       The jury convicted defendant as charged.




                                              3
                                        DISCUSSION
                                              I
                            Admission of Inculpatory Statements
       In overlapping claims, defendant contends he was unlawfully arrested, he was
questioned in violation of Miranda, and his post-Miranda statements were tainted by the
procedures used by the detectives. (See Miranda v. Arizona (1969) 396 U.S. 868.) We
find error in part, but no prejudice.
       A. Overview
       Although we do not agree entirely with defendant, we agree that many mistakes
were made. As we will describe, the communication among the involved detectives was
inadequate to say the least.
       Two seasoned detectives in the first team arrested defendant under the mistaken
belief there was an outstanding warrant for his arrest. They took him in handcuffs to the
station, seized his belongings including his cell phone, and left him shackled in an
interrogation room for nearly an hour and a half. They did not tell the second team they
had arrested and shackled him. They did not Mirandize him.
       When the first detective in the second team found defendant, he immediately
unshackled him, told him he was not under arrest and was free to leave, and a ride would
be arranged for him. Defendant answered some questions, but made no inculpatory
statements. After defendant was left in that room again, a second detective from the
second team came in and immediately demanded that defendant unlock his cell phone so
its contents could be retrieved. Although this detective also initially told defendant he
was not under arrest, when defendant asked how long he would be there, the detective
indicated the answer hinged on completion of the data retrieval process. He then
questioned defendant at length. When defendant eventually admitted that he had shot the
victims, a third detective in the second team--who had been watching through a one-way
mirror--told the second detective via text message that it was time to Mirandize

                                             4
defendant. That was done, defendant was invited to repeat what he said, and he repeated
and elaborated on his admissions, spontaneously moving chairs to reenact the crimes.
       In a detailed written ruling, the trial court found defendant was in custody at the
beginning, was freed from custody by the first interrogator, but was not back into custody
until he admitted to the second that he had shot the victims. The court found defendant’s
statements, including those after the Miranda warnings, were voluntary, and not the
product of a deliberate plan to evade Miranda.
       We disagree with the trial court’s determination of when custody was reinstated.
When the second interrogator demanded access to defendant’s cell phone and indicated
he could not leave until it was examined, defendant was back in custody, and therefore
his unwarned statements should have been excluded. No reasonable person would have
felt free to leave at that time under these circumstances. However, precedent dictates that
absent a deliberate policy or practice to evade Miranda, a subsequent voluntary warned
confession is admissible notwithstanding a prior unwarned confession. (See Missouri v.
Seibert (2004) 542 U.S. 600; People v. Camino (2010) 188 Cal.App.4th 1359 (Camino).)
Although all of defendant’s unwarned statements should have been suppressed as the
products of a custodial interrogation without a Miranda waiver, the finding that the
subsequent warned confession was voluntary is supported by the record.
       The subsequent warned confession was cumulative of and more detailed than the
unwarned confession. Therefore, we conclude beyond a reasonable doubt that the
Miranda violation did not contribute to the verdicts and was not prejudicial to defendant.
(See Chapman v. California (1967) 386 U.S. 18.)
       Our conclusion should not be read to condone the multiple inexplicable failures to
communicate and other mistakes demonstrated by this record.
       B. Facts at Suppression Hearing
       Detective Brian Meux (who had about 20 years as a peace officer) testified
Cannon’s cell phone was found at the crime scene and pointed the investigation to

                                             5
Brown, who had texted Cannon (using the moniker “WK Lynch”) about a marijuana deal
shortly before the killings. Meux helped execute a search warrant at Brown’s residence
beginning about 5:15 p.m. on April 11, 2014. Meux and fellow detectives, Angela Kirby
and Jason Lonteen, had investigated Brown’s associates via sheriff’s records and social
media, and linked Brown with a man named “Lynch” and defendant. When the warrant
was executed, defendant, Cober, Brown, and some of Brown’s relatives were present, and
the team wanted to talk to all of them.
       Although Meux apparently did not know this, Detectives French and Roberts had
brought defendant to the station in handcuffs, taken his belongings, and shackled him to
the floor of an interrogation room. The video shows they left defendant at about 6:54
p.m. Meux did not come in the room until about 8:18 p.m., meaning defendant was left
shackled to the floor and alone in the room for nearly an hour and a half.
       Meux testified he first spoke to Brown and his mother, and then went to the room
where defendant was held. Meux was surprised to find him in shackles and freed him to
use the bathroom; according to Meux, defendant was not then a suspect in the murders.
Because of the way he had found defendant, Meux assured him that he was not under
arrest, was free to leave, and did not have to talk. The video recording (with audio)
shows that Meux offered to get defendant a ride or to have someone pick him up but did
not wait for defendant’s verbal response before beginning questioning. Meux understood
that at Brown’s house defendant had given officers a false name, and at some point Meux
learned he was on probation. Defendant had said he had an outstanding arrest warrant,
but eventually Detective Rose told Meux that he could find no such warrant.
       Meux questioned defendant about his whereabouts at the time of the crimes, and
although defendant denied involvement he gave answers that conflicted with information
Cober had provided, leading Meux to conclude defendant was lying. Accordingly, Meux
had pressed defendant to tell him the truth. When he left the room, Meux told defendant
he was going to close the door so other people would not see defendant, but that the door

                                             6
was not locked and defendant was not under arrest. Meux left the station to try to find
Lynch, who was still considered a prime suspect, but suggested that Detective Lonteen
question defendant. Before Meux found Lynch, he heard from Detective Kirby that
defendant had admitted the shooting; he told her he had not Mirandized defendant, he had
merely given defendant the standard Beheler admonitions applicable to non-arrested
persons. (See California v. Beheler (1983) 463 U.S. 1121.)
      On cross-examination Meux testified that although he asked defendant if he had
been involved in the murder, and told defendant he did not believe him, he still thought
defendant was a witness rather than a suspect. Meux also testified that before Lonteen
questioned defendant, Detective Rose told Meux that defendant did not have a warrant,
and Meux believed Lonteen was present and knew this.
      Lonteen (who had 16 years as a peace officer) testified he had been interviewing
Brown’s mother and sister and did not watch Meux interview defendant. Meux had told
Lonteen that Meux did not believe defendant was truthful about his whereabouts, and
Meux’s summary to Lonteen of defendant’s statements did not match what Lonteen had
heard from Brown’s relatives. Lonteen did not know defendant had been arrested and
recalled nothing about a warrant.
      The video shows that Meux left the room at about 8:45 p.m., and about 15 minutes
later someone showed defendant to the bathroom; defendant was returned to the room at
about 9:06 p.m., and about 10 minutes later Lonteen entered the room. Lonteen found
that the door was ajar and defendant was not restrained. Lonteen demanded that
defendant provide the password to unlock his cell phone (which previously had been
taken from him); defendant unlocked it and gave Lonteen the password, and Lonteen told
defendant the cell phone’s contents would be downloaded by the police.
      The transcript shows (consistent with the video) that Lonteen entered the room and
immediately after identifying himself said:



                                              7
               “[Lonteen:] [H]ere’s the thing dude. We gotta verify some stuff. We need
       to get in your phone. What’s the passcode?

                “[Defendant:] For - what is this for?

             “[Lonteen:] Just to go through - we’ve got to go through some of this stuff
       man to make sure you’re telling us on the up and up. All right?

                “[Defendant:] Yeah.

               “[Lonteen:] So I’m trying to help you out by doing that. I just want to try
       to give you an opportunity so we can do that. So, um, you can punch it in or I can
       do it. It’s up to you.” (Italics added.)
       Lonteen testified defendant asked him how long defendant would be there because
Meux had told him he was free to go; Lonteen confirmed that defendant was free to go.
But the transcript (and video) reflects that the following occurred:

                “[Defendant:] And, ah, how long am I gonna be here?

                “[Lonteen:] We’re trying to figure that out right now . . . .

              “[Defendant:] Because . . the other man [i.e., Meux] told me that I’m not
       under arrest or anything so.

                “[Lonteen:] Okay, yeah. That’s true.”

             “[Defendant:] I just - that - that’s why I just want to know how long am I
       gonna be here.

             “[Lonteen:] We’re gonna try to make it not too much longer. I’m gonna
       dump this off. I’m gonna have it - I’ll be right back to talk to you and just ask you
       a few more questions, okay?

                “[Defendant:] All right.

                “[Lonteen:] Um, in case this [cell phone] locks up again what is [the
       code]?

                “[Defendant:] 7400.” (Italics added.)




                                               8
        Thus, although Lonteen told defendant the police would try to expedite the
download so that defendant could leave, he did not at that point tell defendant he could
leave at any time of defendant’s choosing. Leaving hinged on completion of the
download.
        After Lonteen dropped the cell phone off for review, he returned to question
defendant, telling him his account of his whereabouts did not make sense. Eventually,
after Lonteen repeatedly told defendant he did not believe him, at about 9:56 p.m. (i.e.,
after about 35 minutes of questioning) defendant admitted he had shot the victims. About
six or seven minutes later, Kirby texted Lonteen to tell him to Mirandize defendant.
        Kirby (who had 20 years as a peace officer) testified that at Brown’s residence
defendant had given a false name and she knew it was false and that he was on juvenile
searchable probation and was an associate of Brown’s. Detectives French and Roberts
told her defendant had told them he thought he had an outstanding arrest warrant. After
Meux’s interview, someone told her the lack of a warrant had been confirmed. When she
heard defendant make admissions to Lonteen, she texted Lonteen to tell him to Mirandize
defendant.
        After briefly leaving and returning to give defendant some water and chips,
Lonteen returned to the room and read defendant his Miranda rights; defendant said he
understood them. This was at about 10:18 p.m.
        Before he was Mirandized, defendant had told Lonteen that he and Brown went to
buy some marijuana and defendant shot Cannon when he reached for something shiny
that defendant feared was a gun; he also shot Elarms. Neither Brown nor Cober knew
defendant had a gun. Defendant said he took Elarms’s purse after shooting her. The
purse was thrown away near an apartment. His friends had nothing to do with any of
this.
        After the Miranda warnings, defendant explained what happened in more detail.
In particular, and on his own initiative, defendant moved chairs around to show the

                                             9
position of the victims in the car and where he was when he shot each one. His
performance showed he was standing outside the car on the passenger’s side, behind the
victims. He then demonstrated how he fired his gun at each of them in turn, replete with
sound effects. The video shows defendant appeared eager to tell his story and freely did
so.
       C. Argument and Ruling
       Defense counsel argued correctly that juveniles do not get bail (see Tiffany A. v.
Superior Court (2007) 150 Cal.App.4th 1344, 1361), and reasoned therefrom that even if
there had been an arrest warrant, defendant would have been in custody as a matter of
law. If there had not been an arrest warrant, he should not have been arrested at all,
meaning the products of his arrest (his admissions) should be excluded. Counsel argued
that although there was no evidence of a plan to evade Miranda, Lonteen made a decision
not to Mirandize defendant until Kirby told him to do so, and there was no substantial
break in the questioning, therefore the warned admissions should be suppressed.
       The prosecutor argued that defendant told the detectives he had an outstanding
warrant, and confirmed this at the station before he was told to empty his pockets and
shackled to the floor. Meux later unshackled defendant and told him he was free to go.
       The trial court gave an initial oral ruling, followed by a more detailed written
ruling at the end of trial. The following summary incorporates both rulings.
       First, French and Roberts lawfully arrested defendant in the reasonable belief that
there was an outstanding warrant for his arrest, based on what defendant himself told
them. Defendant was in custody then.
       Second, defendant was involuntarily transported to the station, where he was
shackled to the floor and had all his property taken, showing he remained in custody. But
because he had not said anything the People wanted to introduce, there was no evidence
to exclude from that period.



                                             10
       Third, Meux expressed genuine surprise at discovering defendant was shackled,
unshackled him, told him he was not under arrest and was free to leave, and offered him a
ride. At that point defendant was freed from custody; this was not a planned ruse to trick
him into talking, even given defendant’s age.
       Fourth, once defendant told Lonteen that he shot the victims, he was again in
custody because no reasonable person (whether an adult or a 16-year-old) would think he
or she could leave.
       Fifth, the officers had no policy or plan to circumvent Miranda.
       Sixth, defendant’s statements were voluntary.
       Accordingly, the motion to suppress was denied.
       D. Analysis
              1. Arrest and Detention
       We first address defendant’s claim that his arrest and detention were unlawful.
Defendant’s view is that such unlawfulness tainted the inculpatory statements later
elicited. (See Wong Sun v. United States (1963) 371 U.S. 471, 485 [“verbal evidence
which derives so immediately from . . . an unauthorized arrest as the officers’ action in
the present case is no less the ‘fruit’ of official illegality than the more common tangible
fruits of the unwarranted intrusion”]; Brown v. Illinois (1975) 422 U.S. 590, 601-604
[Miranda warnings do not necessarily attenuate the taint of an unlawful arrest]; People v.
Gonzalez (1998) 64 Cal.App.4th 432, 440-442.)
       We find the officers had probable cause to arrest defendant.

              “Probable cause exists when the facts known to the arresting officer would
       persuade someone of ‘reasonable caution’ that the person to be arrested has
       committed a crime. [Citation.] ‘[P]robable cause is a fluid concept—turning on
       the assessment of probabilities in particular factual contexts . . . .’ [Citation.] It is
       incapable of precise definition. [Citation.] ‘ “The substance of all the definitions
       of probable cause is a reasonable ground for belief of guilt,” ’ and that belief must
       be ‘particularized with respect to the person to be . . . seized.’ [Citation.]”
       (People v. Celis (2004) 33 Cal.4th 667, 673.)


                                              11
       The record shows defendant was known to be on probation and told detectives
both at the Brown residence and at the station that he thought there was an outstanding
warrant for his arrest. As the Attorney General argues, it was rational for the officers to
believe defendant, arrest him, and detain him until they learned otherwise. (See 2
LaFave, Search and Seizure (5th ed. 2017) Probable Cause, § 3.6(f), pp. 448-456 [first-
hand information can supply probable cause].)
       Defendant secondarily claims it took the officers too long to discover that he was
wrong about having an outstanding warrant, thus his detention was unlawfully prolonged.
The record does not explain exactly when the detectives learned there was no arrest
warrant, but it was before Lonteen entered the room. And although defendant refers to
“hours” in custody, Meux effectively freed defendant (by telling him he could go and
offering him a ride) after 84 minutes. This timeframe was consistent with Meux’s
testimony that before Lonteen questioned defendant, Meux had heard from Rose that
there was no warrant. We cannot say 84 minutes was too long as a matter of law for the
officers to ascertain that no warrant existed, given the circumstances. Until the absence
of a warrant was determined, the detectives had no basis to release defendant, and
nothing in the record shows that discovery of the lack of a warrant could have been made
sooner. (Cf. People v. McGaughran (1979) 25 Cal.3d 577, 586.)
       In the context of a vehicle stop, we explained how to evaluate claims of prolonged
detention:
               “An investigatory stop exceeds constitutional bounds when extended
       beyond what is reasonably necessary under the circumstances that made its
       initiation permissible. [Citation.] Circumstances which develop during a
       detention may provide reasonable suspicion to prolong the detention. [Citation.]
       There is no set time limit for a permissible investigative stop; the question is
       whether the police diligently pursued a means of investigation reasonably
       designed to confirm or dispel their suspicions quickly. [Citations.]” (People v.
       Russell (2000) 81 Cal.App.4th 96, 101-102, italics added.)
       That presents the partly factual question of how long it should have taken to
confirm or dispel defendant’s own belief that he was a wanted juvenile. The record does

                                             12
not show that 84 minutes was too long. (Cf. People v. Gabriel (1986) 188 Cal.App.3d
1261, 1265 [rejecting claim that a detention while a search warrant was being executed
was too long “simply because of its one-and-a-half to two-hour length” because “the
record is devoid of any evidence that the officers engaged in any misconduct or in any
way delayed the search”].)
      Thus, we reject defendant’s claim that the detention was unlawfully prolonged.
For this reason, we need not address whether everything else that followed was the
product of an unlawful arrest or unduly prolonged detention.
             2. Miranda violation
      Defendant contends all his statements should have been suppressed for violation(s)
of the Miranda rules, arguing that he was in custody from the beginning. We agree with
defendant in part, as we now explain.

             “ ‘In considering a claim that a statement or confession is inadmissible
      because it was obtained in violation of a defendant’s rights under Miranda . . . ,
      the scope of our review is well established. “We must accept the trial court’s
      resolution of disputed facts and inferences, and its evaluations of credibility, if
      they are substantially supported. [Citations.] However, we must independently
      determine from the undisputed facts, and those properly found by the trial court,
      whether the challenged statement was illegally obtained.” ’ [Citation.]
      ‘ “Although we independently determine whether, from the undisputed facts and
      those properly found by the trial court, the challenged statements were illegally
      obtained [citation], we ‘ “give great weight to the considered conclusions” of a
      lower court that has previously reviewed the same evidence.’ ” ’ [Citation.]”
      (Camino, supra, 188 Cal.App.4th at pp. 1370-1371.)
      Miranda applies only to custodial interrogations, and whether a person is in
custody hinges on whether a reasonable person in her or his shoes would feel free to
leave. (See Howes v. Fields (2012) 565 U.S. 499, 508-509; People v. Aguilera (1996)
51 Cal.App.4th 1151, 1161-1162.) We take the juvenile’s age into consideration when
determining whether a reasonable person would feel free to leave under the same
circumstances. (See In re I.F. (2018) 20 Cal.App.5th 735, 760.) Although Meux



                                           13
effectively freed defendant from custody, Lonteen renewed his custodial status, as we
now explain.
       We begin by pointing out the obvious: that cell phones are now ubiquitous and
often contain highly private personal information. Although the trial court found that:
“When Lonteen entered the interview room with defendant Delgado, he introduced
himself and asked Delgado for the access code for his cell phone so he could do a ‘dump’
of its contents” (italics added), this finding is not fully supported by the record. Lonteen
demanded access. When defendant asked when he could leave, Lonteen indicated it
depended on when the data was obtained. In effect, defendant asked to leave and
Lonteen denied his request.
       At that point defendant, aged 16, had been arrested, taken in handcuffs to the
station, shackled to the floor of an interrogation room, forced to give up his possessions,
and left alone in that room for nearly an hour and a half. Although Meux thereafter
effectively freed him, there were lingering indicia of custody that must be factored in to
the reasonable-person calculus to answer the custody question as of the time Lonteen
spoke to defendant. At that moment, defendant told Lonteen that Meux had told
defendant he was free to leave. Lonteen then demanded access to defendant’s cell phone,
and when defendant asked when he could leave, indicated the data extraction would have
to be done first. Given the entire course of events, no reasonable person, whether adult or
juvenile, would have felt free to leave at that time. Accordingly, Lonteen should not have
asked defendant any questions before Mirandizing him. Therefore, all of defendant’s
unwarned statements should have been suppressed, and the trial court’s denial of the
motion was error.
               3. Seibert and Voluntariness
       The trial court found the warned admissions were not the product of a planned
effort to undermine the Miranda rule, but flowed from missteps and miscommunications.
The court’s finding that there was no subjective plan to evade Miranda is reviewed for

                                              14
substantial evidence. (See Camino, supra, 188 Cal.App.4th at pp. 1364, 1372; People v.
Rios (2009) 179 Cal.App.4th 491, 507 (Rios).) There were multiple opinions in Seibert,
which addressed this issue. The tie-breaking vote was by Justice Kennedy. Accordingly,
we look to his opinion to determine the ground on which a majority of the high court
agreed. (See Camino, supra, 188 Cal.App.4th at p. 1370 & fn. 5; Rios, supra,
179 Cal.App.4th at pp. 504-505.)
      As background, Oregon v. Elstad (1985) 470 U.S. 298 had rejected a “cat out of
the bag” approach dictating that once an unwarned statement is made a subsequent
warned statement is inadmissible because a person cannot effectively take back what she
or he has said. Instead, Elstad held in part: “[T]hough Miranda requires that the
unwarned admission must be suppressed, the admissibility of any subsequent statement
should turn in these circumstances solely on whether it is knowingly and voluntarily
made.” (Oregon v. Elstad, supra, 470 U.S. at p. 309.)
      In Seibert, Justice Kennedy stated his controlling views in part as follows:

            “Elstad reflects a balanced and pragmatic approach to enforcement of the
      Miranda warning. An officer may not realize that a suspect is in custody and
      warnings are required. . . .” (Missouri v. Seibert, supra, 542 U.S. at p. 620, opn.
      of Kennedy, J., italics added.)

             “This case presents different considerations. The police used a two-step
      questioning technique based on a deliberate violation of Miranda. The Miranda
      warning was withheld to obscure both the practical and legal significance of the
      admonition when finally given.” (Id. at p. 620.)

              “When an interrogator uses this deliberate, two-step strategy, predicated
      upon violating Miranda during an extended interview, postwarning statements that
      are related to the substance of prewarning statements must be excluded absent
      specific, curative steps.” (Id. at p. 621, italics added.)

             “I would apply a narrower test applicable only in the infrequent case, such
      as we have here, in which the two-step interrogation technique was used in a
      calculated way to undermine the Miranda warning. [¶] The admissibility of
      postwarning statements should continue to be governed by the principles of Elstad


                                           15
       unless the deliberate two-step strategy was employed.” (Id. at p. 622, italics
       added.)
       In short, Seibert categorically barred admission of warned statements, whether
voluntary or not, that are obtained by a deliberate attempt to thwart the Miranda
safeguards. (See Camino, supra, 188 Cal.App.4th at pp. 1369-1370; Rios, supra,
179 Cal.App.4th at pp. 504-505.) The trial court made a factual finding that no
proscribed two-step technique was employed in this case, and that finding is supported by
the evidence recounted ante.
       In various ways, defendant tries to fit this case within Seibert. In support, he relies
on authority listing some objective indicia courts may consider in determining whether an
intentional procedure was used to circumvent Miranda. (See, e.g., United States v.
Williams (9th Cir. 2006) 435 F.3d 1148, 1158-1159; Camino, supra, 188 Cal.App.4th at
p. 1370.) Although we ultimately determine the admissibility of evidence in the face of
Miranda or voluntariness challenges, we are reviewing the trial court’s factual finding
regarding intent. “ ‘It is true that it is very difficult to prove what the state of a man’s
mind at a particular time is, but if it can be ascertained it is as much a fact as anything
else.’ ” (Postal Service Bd. of Governors. v. Aikens (1983) 460 U.S. 711, 716-717; see
United States v. Williams (2008) 553 U.S. 285, 306-307; People v. Johnson (1901)
131 Cal. 511, 514.) We take Justice Kennedy’s opinion as written: It requires a finding
of a deliberate intent and plan to circumvent Miranda. We uphold the trial court’s
finding there was no such intention.
       The record, far from suggesting any deliberate protocol to undermine Miranda
guided the detectives, instead suggests they acted with little or no method at all. Further,
we agree with the trial court that defendant’s warned statements were voluntary.
       “Where the voluntariness of a confession is raised on appeal, the reviewing court
should examine the uncontradicted facts to determine independently whether the trial
court’s conclusion of voluntariness was proper. If conflicting testimony exists, the court



                                               16
must accept that version of events that is most favorable to the People to the extent it is
supported by the record. [Citation.]” (In re Shawn D. (1993) 20 Cal.App.4th 200, 207-
208.)
        “ ‘[T]he question in each case is whether the defendant’s will was overborne at the
time he confessed. . . . The burden is on the prosecution to show by a preponderance of
the evidence that the statement was voluntary. [Citation.] ‘When, as here, the interview
was tape-recorded, the facts surrounding the giving of the statement are undisputed, and
the appellate court may independently review the trial court’s determination of
voluntariness.’ [Citation.]” (People v. Dowdell (2014) 227 Cal.App.4th 1388, 1401.)
        “A confession is involuntary under the federal and state guaranties of due process
when it has been extracted by any sort of threats or violence, or obtained by any direct or
implied promises, however slight, or by the exertion of any improper influence.
[Citations.] Coercive police activity is a necessary predicate to a finding that a
confession was involuntary under both the federal and state Constitutions. [Citations.]”
(In re Joseph H. (2015) 237 Cal.App.4th 517, 534.)
        We have watched the lengthy video and are convinced that no police coercion
occurred and that defendant’s will was not overborne. Defendant presents as a mature
and savvy youth; he never appears cowed or browbeaten. The questioning was not
abusive, and defendant had three restroom breaks, was given water twice, and was given
a snack. During the post-warning period, entirely on his own initiative, he acted out the
murders complete with sound effects. Nothing in the video indicates that defendant felt
coerced in the constitutional sense of the term at any time while he was being questioned.
        Defendant’s briefing points out that after defendant admitted the killings but just
before he was Mirandized he asked: “Do you think I can make a phone call?” Lonteen
told him he could, and when defendant asked if that meant only one Lonteen told
defendant he could make more than one, then Mirandized him. But defendant did not ask
to make any calls at that moment, and therefore this does not show his statements were

                                             17
involuntary. Put another way, this incident did not signal to defendant that he was being
held incommunicado, as his briefing seems to imply. Nor do we find anything menacing
in the fact that two different detectives questioned defendant over a few evening hours
while expressing disbelief at his exculpatory story. The video refutes the claim of
involuntariness.
       Defendant suggests that he never voluntarily waived his Miranda rights. We
disagree. After Lonteen Mirandized defendant and defendant separately said he
understood each one of the four Miranda rights, the following occurred:

              “[Lonteen:] Okay, I’m gonna kind of go back over a lot of these things that
       we talked about and make sure that again, I understand the right story. Are you
       okay with that?

              “[Defendant:] You say what?

              “[Lonteen:] Are you okay with doing that?

              “[Defendant:] Going back?

             “[Lonteen:] Just - just kind of going through again and making sure that I
       understand all the story.

              “[Defendant:] Yeah, yeah, yeah.”
       Although the better practice is to obtain an explicit waiver of Miranda rights, an
explicit waiver is not required. Lonteen ensured defendant understood his rights and
wanted to talk; although not ideal, that was sufficient. “The core issue in ruling on a
challenge to a Miranda waiver is whether an in custody accused made an uncoerced and
fully aware choice not to assert the right to counsel or silence.” (Rios, supra,
179 Cal.App.4th at p. 499; see People v. Whitson (1998) 17 Cal.4th 229, 245-250.)
Defendant was aware of his choices and chose to talk. Because defendant’s warned
statements were voluntary and there was no plan to bypass Miranda, the warned
statements were admissible under Seibert and related cases.


                                             18
              4. Prejudice
       Because the trial court allowed the jury to hear (and watch) the unwarned
admissions, we must decide whether the error was harmless beyond a reasonable doubt.

               “The beyond-a-reasonable-doubt standard of Chapman ‘requir[es] the
       beneficiary of a [federal] constitutional error to prove beyond a reasonable doubt
       that the error complained of did not contribute to the verdict obtained.’ [Citation.]
       ‘To say that an error did not contribute to the ensuing verdict is . . . to find that
       error unimportant in relation to everything else the jury considered on the issue in
       question, as revealed in the record.’ [Citation.] Thus, the focus is what the jury
       actually decided and whether the error might have tainted its decision. That is to
       say, the issue is ‘whether the . . . verdict actually rendered in this trial was surely
       unattributable to the error.’ [Citation.]” (People v. Neal (2003) 31 Cal.4th 63, 86;
       see People v. Elizalde (2015) 61 Cal.4th 523, 542.)
       Another way to phrase the Chapman test is this: “ ‘Is it clear beyond a reasonable
doubt that a rational jury would have found the defendant guilty absent the error?’ ”
(People v. Merritt (2017) 2 Cal.5th 819, 827.) Here, the answer is “yes.”
       Although we reject the Attorney General’s initial view that the testimony of
defendant’s companions that night coupled with vague corroboration from eyewitnesses
renders the error harmless, we agree that defendant’s warned statements fully
encompassed his unwarned statements, were more detailed, and included his spontaneous
and vivid reenactment of the crimes. Defendant does not point to anything significant in
the unwarned statements that was not repeated during the warned statements. Although
during argument the prosecutor mentioned the point at which defendant said he would
tell the truth, the prosecutor repeatedly emphasized the physical reenactment and
described how that fit with the forensic evidence, arguing this showed defendant was
telling the truth. Thus, the inadmissible evidence was at worst partly cumulative of the
admissible evidence. Although defendant contends the statements were “joined at the
hip” and “interlocking,” because all the statements (and actions) were video recorded,
there was no uncertainty about what defendant said or did. The jury would either find
defendant meant what he said or find he was trying to protect his companions and earn


                                             19
street credibility by assuming liability for the shootings. Contrary to defendant’s view,
that calculus would not have changed if the more limited unwarned statements had been
suppressed, as they should have been. Therefore, we can be sure that the verdicts were
not attributable to the Miranda error.
       The fair administration of justice demands that peace officers be trained in
Miranda procedures and adhere to their training. The system did not function in several
ways in this case. But the mistakes made did not prejudice defendant.
                                             II
                              Substantial Evidence of Murder
       Defendant contends no substantial evidence supports the murder convictions. We
disagree with this view of the trial evidence.
       Much of defendant’s briefing reweighs evidence or chooses between competing
inferences, but we must “ ‘review the whole record in the light most favorable to the
judgment to determine whether it discloses substantial evidence—that is, evidence that is
reasonable, credible, and of solid value—from which a reasonable trier of fact could find
the defendant guilty beyond a reasonable doubt.’ [Citations.]” (People v. Abilez (2007)
41 Cal.4th 472, 504.) Under this standard of review, defendant’s contentions fail.
       A. Premeditated and Deliberate Murder
       “ ‘Deliberation’ refers to careful weighing of considerations in forming a course of
action; ‘premeditation’ means thought over in advance. [Citations.] ‘The process of
premeditation and deliberation does not require any extended period of time. “The true
test is not the duration of time as much as it is the extent of the reflection. Thoughts may
follow each other with great rapidity and cold, calculated judgment may be arrived at
quickly. . . .” [Citations.]’ [Citation.]” (People v. Koontz (2002) 27 Cal.4th 1041, 1080.)
       Our Supreme Court has established guidelines for our review, as follows:

              “The type of evidence which this court has found sufficient to sustain a
       finding of premeditation and deliberation falls into three basic categories: (1) facts


                                             20
       about how and what defendant did prior to the actual killing which show that the
       defendant was engaged in activity directed toward, and explicable as intended to
       result in, the killing-what may be characterized as ‘planning’ activity; (2) facts
       about the defendant’s prior relationship and/or conduct with the victim from
       which the jury could reasonably infer a ‘motive’ to kill the victim, which inference
       of motive, together with facts of type (1) or (3), would in turn support an inference
       that the killing was the result of ‘a pre-existing reflection’ and ‘careful thought and
       weighing of considerations’ rather than ‘mere unconsidered or rash impulse hastily
       executed’ [citation]; (3) facts about the nature of the killing from which the jury
       could infer that the manner of killing was so particular and exacting that the
       defendant must have intentionally killed according to a ‘preconceived design’ to
       take his victim’s life in a particular way for a ‘reason’ which the jury can
       reasonably infer from facts of type (1) or (2).

              “Analysis of the cases will show that this court sustains verdicts of first
       degree murder typically when there is evidence of all three types and otherwise
       requires at least extremely strong evidence of (1) or evidence of (2) in conjunction
       with either (1) or (3).” (People v. Anderson (1968) 70 Cal.2d 15, 26-27.)
       The above passage established “guidelines to aid reviewing courts in analyzing the
sufficiency of the evidence to sustain findings of premeditation and deliberation.”
(People v. Perez (1992) 2 Cal.4th 1117, 1125.) “The Anderson factors, while helpful for
purposes of review, are not a sine qua non to finding first degree premeditated murder,
nor are they exclusive.” (Ibid.) Or as we have said before, the factors are not “a
straightjacket on the manner in which premeditation can be proven adequately at trial.”
(People v. Gunder (2007) 151 Cal.App.4th 412, 420.)
       Here, there is evidence of all three of the Anderson guideline factors.
       There was evidence of planning because defendant went to what was purportedly
expected to be a peaceful and petty drug transaction while armed with a concealed pistol.
(Cf. People v. Sanchez (1995) 12 Cal.4th 1, 34 [retrieving knife from kitchen as planning
activity]; People v. Wharton (1991) 53 Cal.3d 522, 547 [bringing hammer from garage as
planning activity].) He then placed himself outside Cannon’s car and behind the seated
victims. He then shot them multiple times from behind. The jury could infer from
defendant’s course of conduct that he planned the killings from the beginning. It was not



                                             21
required to believe his story that he thought Cannon was reaching for a weapon and that
he shot the seller to protect himself or protect Brown.
       There was evidence of motives to kill each of the victims. The jury could find
defendant’s plan was to take whatever he could from Cannon, which is why defendant
brought the loaded gun in the first place. The jury could also accept as true defendant’s
statement that he shot Elarms to eliminate a witness.
       The manner of the killings also suggested premeditation and deliberation.
Defendant shot Cannon several times, then shot his companion to eliminate her as a
witness, then returned his attention to Cannon and emptied his pistol into him. Thus, the
jury could rationally find that there were two clear intervals in which defendant could
have reflected on the consequences of his actions. (See People v. Stitely (2005)
35 Cal.4th 514, 544 [“ample opportunity to consider the deadly consequences of his
actions”]; People v. Perez, supra, 2 Cal.4th at pp. 1127-1128.) The jury also could find
firing multiple gunshots from behind into seated victims “was so particular and exacting
that the defendant must have intentionally killed according to a ‘preconceived design’ ”
to kill. (People v. Anderson, supra, 70 Cal.2d at p. 27.)
       The post-shooting conduct also speaks to defendant’s mental state. The killings
allowed defendant (or Brown) to take Elarms’s purse and flee, facts supporting a motive
(to steal whatever they could) and showing a lack of concern for either victim. (See, e.g.,
People v. Lasko (2000) 23 Cal.4th 101, 112 [“defendant’s actions after striking the fatal
blow were not those of an unintentional killer: he did not call an ambulance, he tried to
obscure evidence of the killing”].)
       In short, the jury was presented with substantial evidence from which it could find
first degree murder of both victims based on a theory of premeditation and deliberation.
       B. Felony Murder
       Defendant contends no substantial evidence supports a theory of robbery murder.
Drawing reasonable inferences from the evidence in support of the verdict, we disagree.

                                             22
       The jury could infer there was a plan to rob Cannon, making the killings felony
murders. The fact none of the surviving participants to the sale admitted this was the
plan does not conclusively negate that idea, as defendant’s briefing suggests.
       Brown communicated with the seller using a telephone associated with Lynch.
The jury could infer the use of someone else’s telephone was designed to mask
something sinister. The evidence shows the proposed deal was for $70, but Brown and
defendant together did not have enough money to complete the agreed-upon transaction.
Defendant brought a loaded pistol to the supposed drug sale. After the killings, defendant
and Brown divvied up the money from one victim’s purse. On these facts, the jury could
find both he and defendant (and perhaps Cober as well) planned a robbery from the
beginning.
       In reaching this conclusion we place no reliance on Cober’s testimony about a
“lick.” That testimony was so confused and contradictory that we will not infer he meant
a robbery was planned that night. (See People v. Raley (1992) 2 Cal.4th 870, 891
[“Evidence is sufficient to support a conviction only if . . . it ‘ “reasonably inspires
confidence” ’ . . . and is ‘credible and of solid value’ ”].) But this does not weaken the
other evidence from which the jury could infer a robbery was planned that night.
Accordingly, this theory was supported.
                                              III
                               Instructions on Felony Murder
       Defendant contends the trial court should not have instructed on felony murder,
because no substantial evidence supports that theory. We disagree.
       Over defense counsel’s objection, the trial court found there was substantial
evidence presented to the jury to warrant felony murder instructions. For the reasons




                                              23
stated in Part II-B, ante, we agree. Accordingly, we reject the claim of error based on the
felony murder instruction.1
                                             IV
                                   Voluntary Intoxication
       Defense counsel wanted voluntary intoxication instructions and the People
objected, claiming no substantial evidence warranted them. Based on evidence defendant
smoked marijuana that night, the trial court gave CALCRIM No. 625, and defense
counsel did not object to the content of that instruction.
       Initially, we point out the evidence of intoxication due to defendant’s smoking an
unknown amount of marijuana that night was weak and was not mentioned by the
defense during closing argument. Thus, the instructional claim seems academic.
       CALCRIM No. 625 as given in this case provided in relevant part as follows:

              “You may consider evidence, if any, of the Defendant’s voluntary
       intoxication only in a limited way. You may consider that evidence only in
       deciding whether the Defendant acted with an intent to kill, or the Defendant acted
       with deliberation and premeditation, or with regard to felony murder, whether the
       Defendant had the intent to permanently deprive the owner of his or her property.

              “[¶] . . . [¶]

             “You may not consider evidence of voluntary intoxication for any other
       purpose.”
       Defendant now contends CALCRIM No. 625 does not properly instruct the jury
that it “must” consider evidence of voluntary intoxication, but instead improperly states



1 Even if we agreed with defendant, the submission to the jury of a factually unsupported
theory of liability does not require reversal because “If the inadequacy of proof is purely
factual . . . , reversal is not required whenever a valid ground for the verdict remains,
absent an affirmative indication in the record that the verdict actually did rest on the
inadequate ground.” (People v. Guiton (1993) 4 Cal.4th 1116, 1129.) Such an error is
not one of federal constitutional dimension. (Id. at p. 1130.) Further, nothing in the
record shows the jury relied on the robbery murder theory.

                                             24
the jury “may” consider such evidence. He separately attacks the statutory scheme
behind the pattern instruction, claiming it improperly prevented the jury from considering
voluntary intoxication on the question of self-defense, particularly unreasonable self-
defense. We disagree with both contentions.
       Taking the last point first, we solicited supplemental briefing in light of our
Supreme Court’s recent decision in People v. Soto (2018) 4 Cal.5th 968, which held that
“CALCRIM No. 625 correctly permits the jury to consider evidence of voluntary
intoxication on the question of whether defendant intended to kill but not on the question
of whether he believed he needed to act in self-defense.” (Id. at p. 970.)
       In light of Soto, defendant now concedes we are bound to reject his claim about
the substantive limitations set out in the instruction, but he seeks to preserve the issue for
possible federal review. We agree that Soto undermines his second claim.
       As for defendant’s first claim, CALCRIM No. 625, like many pattern instructions,
uses the term “may” to indicate that the jury may or may not find true the facts tendered
in support of the instruction, and that if it does, the jury may or may not draw certain
inferences therefrom. Thus, as Soto confirmed, “CALCRIM No. 625 correctly permits
the jury to consider evidence of voluntary intoxication on the question of whether
defendant intended to kill but not on the question of whether he believed he needed to act
in self-defense.” (People v. Soto, supra, 4 Cal.5th at p. 970, italics added.) But
defendant contends the instruction should have commanded the jury to consider the
evidence, arguing as follows: “In order for the defendant to receive a fair trial, the
intoxication instruction needs to apprise jurors they ‘must,’ not ‘should,’ consider all the
evidence regarding intoxication.”
       Defendant relies primarily on a case faulting an instruction on the now-abolished
defense of diminished capacity that held: “The jury may not believe the defense evidence
on diminished capacity, but it must take it into consideration in its deliberations if the
defendant is to have a fair trial on all the issues raised.” (People v. Stevenson (1978)

                                              25
79 Cal.App.3d 976, 987.) Defendant insists that by extension this means CALCRIM No.
625 should have used the word “must,” not “may.”
       We do not agree that the use of the term “may” deprived defendant of a fair trial
on the relevant issues because the argument overlooks the effect of other instructions.
(See, e.g., People v. Vang (2009) 171 Cal.App.4th 1120, 1129.) Several prior cases have
distinguished Stevenson because generally other instructions tell the jury to consider all
of the evidence. (See People v. Reza (1981) 121 Cal.App.3d 129, 132-133; People v.
Tanner (1979) 95 Cal.App.3d 948, 959; People v. Yoder (1979) 100 Cal.App.3d 333,
338-339.) The jury in this case was told it “must decide what the facts are” “based only
on the evidence” presented at trial. (CALCRIM No. 200.) It was told it “must
impartially compare and consider all the evidence” in the case. (CALCRIM No. 220.)
And, consistent with permissible inferences under instructions, the People argued
defendant was not so intoxicated that he did not form the intent to kill.
       Thus, it is not reasonable to suppose the jury would have disregarded the evidence
of intoxication arbitrarily. By correlating all the instructions the jury would have
understood it had to consider all of the evidence presented during trial.
       Accordingly, we reject the claim of instructional error.
                                              V
                                  Proposition 57 Remand
       Defendant was a juvenile at the time he murdered his two victims.

               “While this appeal was pending, Proposition 57, also known as ‘The Public
       Safety and Rehabilitation Act of 2016,’ became effective. Among other
       provisions, Proposition 57 amended the Welfare and Institutions Code so as to
       eliminate direct filing by prosecutors. Certain categories of minors . . . can still be
       tried in criminal court, but only after a juvenile court judge conducts a transfer
       hearing to consider various factors such as the minor's maturity, degree of criminal
       sophistication, prior delinquent history, and whether the minor can be
       rehabilitated. (Welf. & Inst. Code, § 707, subd. (a)(1).)” (People v. Vela (2018)
       21 Cal.App.5th 1099, 1103.)



                                             26
       In light of this change, the parties agree that defendant is entitled to a remand for a
hearing by the juvenile court to determine whether his case should be transferred to
criminal court. We agree. (See People v. Superior Court (Lara) (2018) 4 Cal.5th 299,
303-304.)
       We will conditionally reverse and direct the juvenile court to conduct a juvenile
transfer hearing. “If, after conducting the juvenile transfer hearing, the court determines
that it would have transferred [Delgado] to a court of criminal jurisdiction because he is
‘not a fit and proper subject to be dealt with under the juvenile court law,’ then [his]
convictions are to be reinstated. [Citation.] . . . On the other hand, if the juvenile court
finds that it would not have transferred [Delgado] to a court of criminal jurisdiction, then
it shall treat [his] convictions as juvenile adjudications and impose an appropriate
‘disposition’ within its discretion.” (People v. Vela, supra, 21 Cal.App.5th at p. 1113.)
                                             VI
                                    Senate Bill No. 620
       At the time of the crimes and sentencing, the trial court lacked authority to strike
the firearm enhancements. Such discretion was later conferred via Senate Bill No. 620
(2017-2018 Reg. Sess.), which in relevant part amended Penal Code section 12022.53,
subdivision (h) to allow a court “in the interest of justice pursuant to Section 1385” to
“strike or dismiss an enhancement otherwise required to be imposed by this section.”
(Stats. 2017, ch. 682, § 2.) We have held that this expansion of sentencing discretion
applies retrospectively to non-final cases. (See People v. Woods (2018) 19 Cal.App.5th
1080, 1090-1091.) In supplemental briefing, the parties address whether we should
remand for resentencing on the firearm enhancements.
       As we discussed ante, we are already remanding this matter to the juvenile court.
Thus, we see no need to depart from the general rule that remand is appropriate to permit
the trial court to consider exercising its newly-acquired discretion. (See People v. Brown
(2007) 147 Cal.App.4th 1213, 1228.)

                                             27
                                      DISPOSITION
       The judgment of the criminal court is conditionally reversed. The cause is
remanded to the juvenile court with directions to conduct a transfer hearing as discussed
within this opinion, no later than 90 days from the filing of the remittitur.
       If, at the transfer hearing, the juvenile court determines that it would not have
transferred defendant to a court of criminal jurisdiction, the verdicts shall be treated as
juvenile adjudications and a dispositional hearing shall be held in due course. If the
juvenile court determines that it would have transferred defendant to a court of criminal
jurisdiction, defendant’s convictions shall be reinstated as of that date.
       If the convictions are reinstated, the criminal court is then directed to conduct a
resentencing hearing within 30 days, consistent with the unpublished portion of this
opinion.




                                                         /s/
                                                   Duarte, J.



We concur:



      /s/
Raye, P. J.




      /s/
Butz, J.




                                              28